Filed 1/12/15 P. v. Rouss CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B258104

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA019562 )
         v.

WILLIAM HENRY ROUSS,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, William C.
Ryan, Judge. Affirmed.
         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, William Henry Rouss, appeals from the denial of his Penal Code
section 1170.126 resentencing petition on ineligibility grounds. The petition was denied
because his current conviction is for first degree burglary, a serious felony. (Pen. Code,
§§ 1170.126, subd. (e)(1), 1192.7, subd. (c)(18).) We affirm.
       We appointed counsel to represent defendant on this appeal. After examining the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested we independently review the
entire record on appeal pursuant to People v. Wende (1979) 25 Cal. 3d 436, 441-442.
(See Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On September 15, 2014, we
advised defendant he had 30 days within which to personally submit any contentions or
arguments he wished us to consider.
       On October 2, 2014, defendant filed an addendum to the opening brief in which he
has raised several contentions. Defendant argues, “The actual Prop 21 initiative and its
language is unambiguous, and has established that the freeze date for the three-strikes law
changed. As a result, crimes added to § 1192.7(c) (for purposes of three strikes), do not
apply to those who committed their crime before the date of the Prop 21 initiative.” This
contention is unintelligible and frivolous. No ex post facto issue is present. (People v.
Eribarne (2004) 124 Cal. App. 4th 1463, 1469; see People v. Forrester (2007) 156
Cal. App. 4th 1021, 1024.) Defendant also argues that he has been denied equal
protection. This contention is meritless. (People v. Yearwood (2013) 213 Cal. App. 4th
161, 178-179; People v. Nguyen (1997) 54 Cal. App. 4th 705, 713.) Finally, defendant
raises a due process challenge. Nothing about his indeterminate sentence violates any
aspect of due process of law. (In re Large (2007) 41 Cal. 4th 538, 550; People v.




                                             2
Edwards (2002) 97 Cal. App. 4th 161, 164-165.) We have examined the entire record and
are satisfied appointed appellate counsel has fully complied with his responsibilities.
       The order denying the resentencing petition is affirmed.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



       MOSK, J.



       KRIEGLER, J.




                                             3